Citation Nr: 1203628	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-29 565	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial disability evaluation for gastroesophageal reflux disease (GERD), rated 20 percent disabling.


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to May 1990, from September 1992 to December 1992 and from January 2003 to December 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating action by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1989 to May 1990, from September 1992 to December 1992 and from January 2003 to December 2003.

2.  On August 6, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


